DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
This is in response to the Remarks and Amendments filed 13 October 2020.
Claims 21-23 are new, Claims 4, 8-9, 13, and 18 are canceled, and Claims 1-3, 5, 6-7, 10-12, 14-17, and 19-23 are pending and examined. 

Drawings
Amendments to Drawings filed 13 October 2020 are accepted and entered.

Claim Interpretation 
The Specification provides a Special Definition for the term “unitary” as “a structure that is formed as single structure, as opposed to a plurality of components that independently manufactured and are subsequently fastened to one another (e.g., by mechanical fasteners, weldments, etc., or some combination thereof)” ([0037]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 and 14-17, and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 10 and 16, the recitation of “connecting a fuel conduit…” as the last step of the sequentially claimed method steps is considered new matter under 112(a) because not portion of the original disclosure discusses or indicates the connection of the fuel conduit(s) after assembling the rotating subassembly with the unitary structure. In fact, Figure 2 appears to show portions of the fuel conduits being assembled to the rotational subassembly before the subassembly is assembled with the unitary structure (See Figure 2). Thus, the claims are rejected under 112(a) for containing new matter as discussed above.
Dependent Claims 11-12, 14-15, 17, and 19-20 are also thus rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, 14-17, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 10 and 16, the recitation of “connecting a fuel conduit…” renders the claim indefinite because the original disclosure does not provide support for the sequential order of the recitation as recited (see discussion of 112(a) above), and it is thus, unclear whether the method steps are meant to be interpreted sequentially or whether the method steps may be performed in any other sequence - except where otherwise specifically indicated. For examination purposes, the recitation is interpreted to require the recited method step, but performed at any point during the method.  
Dependent Claims 11-12, 14-15, 17, and 19-20 are also thus rejected.
Regarding Claim 22, the recitation “the fuel” renders the claim indefinite because it is unclear whether this fuel is the “second fuel” recited in claim 21, or the first “fuel” recited in claims 1 and 21; it is construed as the latter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-12, 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris 6931862 in view of Shorb 5317864, Matsunaga 6510684, Greenwood 20190368381, Schmotolocha 6895756, and Johnson 7448199.
Regarding Claim 1, Harris teaches a gas turbine engine (10), comprising: 

    PNG
    media_image1.png
    720
    1096
    media_image1.png
    Greyscale

a compressor section (26) having at least one compressor rotor stage (Fig 2); 
a turbine section (30) having at least one turbine rotor stage (Fig 2), 
wherein the compressor rotor stage and the turbine rotor stage are in rotational communication with each other (Fig 2); 

    PNG
    media_image2.png
    808
    850
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    610
    599
    media_image3.png
    Greyscale

Harris further teaches the gas turbine as a single-use or expendable engine (Title) usable for missiles (Col.1 ll.10-12). 
Harris does not teach the unit being a “unitary structure” as defined by Applicant (see Claim Interpretation section above); or the unitary structure further comprising an augmentor disposed within the exhaust duct; and a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor. 
However, Shorb teaches a similar combustor module unit including an outer case portion (34), a combustor section (32), a turbine nozzle (Fig 1 below), and an exhaust duct (Fig 1 below); 

    PNG
    media_image4.png
    624
    1128
    media_image4.png
    Greyscale

where the turbine nozzle, exhaust duct, and outer case portion are formed as a unitary structure.
Additionally, Matsunaga teaches a similar combustor module unit including an outer case portion (22), a combustor section (23), a turbine nozzle (21a), and an exhaust duct (21b); 

    PNG
    media_image5.png
    505
    856
    media_image5.png
    Greyscale

where the combustor section, turbine nozzle, and exhaust duct are formed as a unitary structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris’ combustor unit as a unitary structure as exemplified in Shorb and Matsunaga because MPEP2144.04(V)(B) provides that the use of a one piece construction (as in Shorb 
Additionally, Greenwood teaches “all or part of [an]…engine 10 including various embodiments of the inner casing assembly 100, the outer casings 110, 120, the fuel nozzle 200, or the compressor section 21, the combustion section 26, and the turbine section 31 generally, may be formed as a unitary structure or a plurality of discrete structures by one or more manufacturing processes” ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the combustor module unit of Harris (including combustion section, outer case, turbine nozzle, and exhaust) as a unitary structure as in Shorb and Matsunaga, because Greenwood teaches the components/sections being formed as a unitary structure as an alternative to separately produced and assembled components (Greenwood; [00054]).
Harris in view of Shorb, Matsunaga, and Greenwood does not teach the unitary structure further comprises an augmentor disposed within the exhaust duct and a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.
However, Schmotolocha teaches the unitary construction of an augmentor within an exhaust duct of a gas turbine engine (Figs 25, 35A, 41; Fig 25 depicting the augmentor 212k with 1200 integrally formed with at least a portion of the exhaust duct - i.e., a duct receiving exhaust). 

    PNG
    media_image6.png
    309
    421
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    417
    842
    media_image7.png
    Greyscale


Note, that Harris in view of Shorb, Matsunaga, and Greenwood, did not teach an augmentor, thus the inclusion of the augmentor in Schmotolocha in the structure of Harris in view of Shorb, Matsunaga, and Greenwood was motivated by the desirability of an augmentor as taught by Schmotolocha. It just so happens that the augmentor of Schmotolocha is unitarily constructed with the exhaust duct. MPEP2144(IV) provides that a rationale different from applicant is permissible when analyzing obvious combinations of prior art reference teachings; i.e., the reason or motivation to modify the reference (to include an augmentor in the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood) may often suggest what the inventor has done (unitary construction of the augmentor with the exhaust duct), but for a different purpose or to solve a different problem (to provide additional thrust as in Col.1 ll.29-40 of Schmotolocha) and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (Schmotolocha need not teach the advantage of unitary construction over separate construction for one of ordinary skill in the art to include the Schmotolocha augmentor in unitary construction with the exhaust duct of Harris in view of Shorb, Matsunaga, and Greenwood according to the structural teachings of Schmotolocha).
Assuming arguendo that one of ordinary skill requires further motivation to integrate Schmotolocha’s unitary augmentor and exhaust duct as part of the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood (comprising an exhaust duct), it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the unitary construction of augmentor and exhaust duct as in Schmotolocha for the structure of Harris in view of Shorb, Matsunaga, and Greenwood because MPEP2144(V)(B) provides that the use of a one piece construction (unitary structure) instead of a separable or multi-piece structure of the prior art would be merely a matter of obvious engineering choice when the prior art did not perceive a need for separable or multi-piece construction and Applicant provides no evidence of insight that was contrary to the understandings and 
Harris in view of Shorb, Matsunaga, Greenwood, and Schmotolocha does not teach a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.
However, Johnson teaches a fuel conduit system (conduit A in Fig 3 below) configured to collect fuel (from fuel source 66) used as a coolant (in HX 62 as in Fig 4) within the gas turbine engine, and 

    PNG
    media_image8.png
    627
    1060
    media_image8.png
    Greyscale

supply the aforesaid fuel to the augmentor (via the controller 24; Col.3 ll.56-63).

    PNG
    media_image9.png
    740
    1097
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    764
    533
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuits of Johnson to supply the augmentor(s) in Harris in view of Shorb, Matsunaga, Greenwood, and Schmotolocha, in order to make use of fuel cooling power (at least during initial flight) before expending the fuel in combustion, thereby reducing the required amount and quality of extraneous cooling fluids which add weight, cost, and complexity to the engine (Johnson, Col.9 ll.33-41; Col.10 ll.49-60).
Regarding Claim 2, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson teaches all the limitations of the claimed invention as discussed above. Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson does not teach the unitary structure is additively manufactured.
	However, this is a product-by-process claim according to MPEP2113, which provides that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, i.e. Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson as discussed above, the claim is unpatentable even if the prior product was made by a different process (in this case, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson are silent as to the method of production).
	Nevertheless, Greenwood further teaches “all or part of [an]…engine 10 including various embodiments of the inner casing assembly 100, the outer casings 110, 120, the fuel nozzle 200, or the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additive manufacturing as taught by Greenwood to produce the unitary structure (including combustion section, outer case, turbine nozzle, and exhaust) of Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson, because Greenwood teaches such components may be formed as a unitary structure using additive manufacturing as an alternative to separately produced and assembled components (Greenwood [0054]). 
Regarding Claim 7, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson teaches all the limitations of the claimed invention as discussed above (including the combustion module unit being a unitary structure, see above). 
Harris further teaches the unitary structure includes an annular passage (Fig 2 below) disposed radially outside of the combustor, between the outer case and the combustor (Fig 2).

    PNG
    media_image11.png
    720
    1096
    media_image11.png
    Greyscale


Regarding Claim 10, Harris teaches a method of assembling a gas turbine engine (10), comprising: 

    PNG
    media_image3.png
    610
    599
    media_image3.png
    Greyscale

producing a unit (combustor module; Figs 2-3 and 6) that includes an outer case portion (14), a combustor section (20), a turbine nozzle (surrounding the turbine in Fig 2), and an exhaust duct (22);
providing a compressor section (26) having at least one compressor rotor stage (Fig 2), and a turbine section (30) having at least one turbine rotor stage (Fig 2); 

    PNG
    media_image2.png
    808
    850
    media_image2.png
    Greyscale

assembling the turbine section to the unit (Fig 2); 

    PNG
    media_image1.png
    720
    1096
    media_image1.png
    Greyscale


Harris does not teach the unit being a “unitary structure” as defined by Applicant. Furthermore, it is unclear from Harris whether the last two assembly method steps are carried out sequentially, in the order claimed. Finally, Harris also does not teach the unitary structure comprising an augmentor disposed within the exhaust duct and connecting a fuel conduit system to the augmentor, the fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.  
However, Shorb teaches a similar combustor module unit including an outer case portion (34), a combustor section (32), a turbine nozzle (Fig 1 below), and an exhaust duct (Fig 1 below); 

    PNG
    media_image4.png
    624
    1128
    media_image4.png
    Greyscale

where the turbine nozzle, exhaust duct, and outer case portion are formed as a unitary structure.
Additionally, Matsunaga teaches a similar combustor module unit including an outer case portion (22), a combustor section (23), a turbine nozzle (21a), and an exhaust duct (21b); 

    PNG
    media_image5.png
    505
    856
    media_image5.png
    Greyscale

where the combustor section, turbine nozzle, and exhaust duct are formed as a unitary structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris’ combustor unit as a unitary structure as exemplified in Shorb and Matsunaga because MPEP2144.04(V)(B) provides that the use of a one piece construction (as in Shorb and Matsunaga) instead of the structure disclosed in the prior art (Harris) would have been an obvious extension of prior art teachings, in this case in order to reduce costs of manufacturing/assembly and decrease the weight and complexity involved with fastening modular components. Note, the prior art (Harris in view of Shorb and Matsunaga) does not teach a need for the components/sections to be separate. 
Additionally, Greenwood teaches “all or part of [an]…engine 10 including various embodiments of the inner casing assembly 100, the outer casings 110, 120, the fuel nozzle 200, or the compressor section 21, the combustion section 26, and the turbine section 31 generally, may be formed as a unitary structure or a plurality of discrete structures by one or more manufacturing processes” ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the combustor module unit of Harris (including combustion section, outer case, turbine nozzle, and exhaust) as a unitary structure as in Shorb and Matsunaga, because Greenwood 
Regarding sequential method steps, Matsunaga further teaches radially extending heat pipes (e.g., 33a) located between the turbine section and the compressor section such that “it is necessary to separate the rotating shaft 14 between the compressor 17 and the turbine 18 to enable assembly”. 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat pipes of Matsunaga for the system of Harris in view of Shorb, Matsunaga, and Greenwood such that the turbine section was assembled to the unitary structure before the compressor section was assembled to the turbine section, in order to provide recuperation (heating compressed air with combustion gas; Abstract). 
Harris in view of Shorb, Matsunaga, and Greenwood does not teach the unitary structure further comprises an augmentor disposed within the exhaust duct and a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.
However, Schmotolocha teaches the unitary construction of an augmentor within an exhaust duct of a gas turbine engine  (Figs 25, 35A, 41; Fig 25 depicting the augmentor 212k with 1200 integrally formed with at least a portion of the exhaust duct - i.e., a duct receiving exhaust). 

    PNG
    media_image6.png
    309
    421
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    417
    842
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an integrated augmentor as taught by Schmotolocha for the gas turbine engine system/method of Harris in view of Shorb, Matsunaga, and Greenwood, in order to “capitalize on [any] 
Note, that Harris in view of Shorb, Matsunaga, and Greenwood, did not teach an augmentor, thus the inclusion of the augmentor in Schmotolocha in the structure of Harris in view of Shorb, Matsunaga, and Greenwood was motivated by the desirability of an augmentor as taught by Schmotolocha. It just so happens that the augmentor of Schmotolocha is unitarily constructed with the exhaust duct. MPEP2144(IV) provides that a rationale different from applicant is permissible when analyzing obvious combinations of prior art reference teachings; i.e., the reason or motivation to modify the reference (to include an augmentor in the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood) may often suggest what the inventor has done (unitary construction of the augmentor with the exhaust duct), but for a different purpose or to solve a different problem (to provide additional thrust as in Col.1 ll.29-40 of Schmotolocha) and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (Schmotolocha need not teach the advantage of unitary construction over separate construction for one of ordinary skill in the art to include the Schmotolocha augmentor in unitary construction with the exhaust duct of Harris in view of Shorb, Matsunaga, and Greenwood according to the structural teachings of Schmotolocha).
Assuming arguendo that one of ordinary skill requires further motivation to integrate Schmotolocha’s unitary augmentor and exhaust duct as part of the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood (comprising an exhaust duct), it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the unitary construction of augmentor and exhaust duct as in Schmotolocha for the structure of Harris in view of Shorb, Matsunaga, and Greenwood because MPEP2144(V)(B) provides that the use of a one piece construction (unitary structure) instead of a separable or multi-piece structure of the prior art would be merely a matter of obvious engineering choice when the prior art did not perceive a need for separable or multi-piece construction and Applicant provides no evidence of insight that was contrary to the understandings and expectations of the art (in this case, no portion of the Schmotolocha or Harris in view of Shorb, Matsunaga, and Greenwood requires the augmentor to be separately constructed from the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood).

However, Johnson teaches connecting a fuel conduit system (conduit A in Fig 3 below) to augmentor(s) (20) to collect fuel used as a coolant (in HX 62 as in Fig 4) within the gas turbine engine, 

    PNG
    media_image8.png
    627
    1060
    media_image8.png
    Greyscale

and supply the aforesaid fuel to the augmentor (via the controller 24; Col.3 ll.56-63). 

    PNG
    media_image9.png
    740
    1097
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    764
    533
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuits of Johnson to supply the augmentor(s) in Harris in view of Shorb, Matsunaga, Greenwood, and Schmotolocha, in order to make use of fuel cooling power (at least during initial flight) before expending the fuel in combustion, thereby reducing the required amount and quality of extraneous cooling fluids which add weight, cost, and complexity to the engine (Johnson, Col.9 ll.33-41; Col.10 ll.49-60). Note, as discussed under 112b section above, the connecting step is interpreted to be required at any point during the method of assembly. Thus, the provision of the fuel conduit system in the prior art is sufficient to teach the connecting step.
Regarding Claim 11, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson teaches all the limitations of the claimed invention as discussed above. Harris in view of Shorb, Matsunaga, and Greenwood does not teach the unitary structure is additively manufactured.
	However, Greenwood further teaches “all or part of [an]…engine 10 including various embodiments of the inner casing assembly 100, the outer casings 110, 120, the fuel nozzle 200, or the compressor section 21, the combustion section 26, and the turbine section 31 generally, may be formed as a unitary structure or a plurality of discrete structures by one or more manufacturing processes. Such processes may include, but are not limited to forgings, castings, or material removal processes such as machining, milling, turning, or cutting, or material additive processes, such as welding, brazing, or one or more additive manufacturing or 3D printing processes, or material deposition processes” ([0054]).

Regarding Claim 16, Harris teaches a method of manufacturing a gas turbine engine (10), comprising: 

    PNG
    media_image3.png
    610
    599
    media_image3.png
    Greyscale

producing a unit (combustor module; Figs 2-3 and 6) that includes an outer case portion (14), a combustor section (20), a turbine nozzle (surrounding the turbine in Fig 2), and an exhaust duct (22);

    PNG
    media_image2.png
    808
    850
    media_image2.png
    Greyscale

producing a subassembly (monorotor, Col.2 ll.55-58) that includes a compressor section (26) having at least one compressor rotor stage (Fig 2) coupled to a turbine section (30) having at least one turbine rotor stage (Fig 2); 

    PNG
    media_image1.png
    720
    1096
    media_image1.png
    Greyscale

wherein the compressor rotor stage is in rotational communication with the turbine rotor stage (Fig 2); and
assembling the subassembly to the unit (Fig 2).
Harris does not teach the unit being a “unitary structure”, as defined by Applicant, manufactured using an additive manufacturing process. Furthermore, it is unclear from Harris whether the last two assembly method steps are carried out sequentially, in the order claimed. Finally, Harris also does not teach the unitary structure comprising an augmentor disposed within the exhaust duct and connecting a fuel conduit system to the augmentor, the fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.  
However, Shorb teaches a similar combustor module unit including an outer case portion (34), a combustor section (32), a turbine nozzle (Fig 1 below), and an exhaust duct (Fig 1 below); 

    PNG
    media_image4.png
    624
    1128
    media_image4.png
    Greyscale

where the turbine nozzle, exhaust duct, and outer case portion are formed as a unitary structure.
Additionally, Matsunaga teaches a similar combustor module unit including an outer case portion (22), a combustor section (23), a turbine nozzle (21a), and an exhaust duct (21b); 

    PNG
    media_image5.png
    505
    856
    media_image5.png
    Greyscale

where the combustor section, turbine nozzle, and exhaust duct are formed as a unitary structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris’ combustor unit as a unitary structure as exemplified in Shorb and Matsunaga because MPEP2144.04(V)(B) provides that the use of a one piece construction (as in Shorb 
Additionally, Greenwood teaches ““all or part of [an]…engine 10 including various embodiments of the inner casing assembly 100, the outer casings 110, 120, the fuel nozzle 200, or the compressor section 21, the combustion section 26, and the turbine section 31 generally, may be formed as a unitary structure or a plurality of discrete structures by one or more manufacturing processes. Such processes may include, but are not limited to forgings, castings, or material removal processes such as machining, milling, turning, or cutting, or material additive processes, such as welding, brazing, or one or more additive manufacturing or 3D printing processes, or material deposition processes” ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additively manufacture the combustor module unit of Harris in view of Shorb and Matsunaga (including combustion section, outer case, turbine nozzle, and exhaust) as a unitary structure as in Shorb and Matsunaga according to the method(s) taught by Greenwood because Greenwood teaches the same components/sections being formed as a unitary structure using additive manufacturing as an alternative to separately produced and assembled components (Greenwood [0054]). 
Harris in view of Shorb, Matsunaga, and Greenwood does not teach the unitary structure further comprises an augmentor disposed within the exhaust duct and a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.
However, Schmotolocha teaches the unitary construction of an augmentor within an exhaust duct of a gas turbine engine  (Figs 25, 35A, 41; Fig 25 depicting the augmentor 212k with 1200 integrally formed with at least a portion of the exhaust duct - i.e., a duct receiving exhaust). 


    PNG
    media_image6.png
    309
    421
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    417
    842
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an integrated augmentor as taught by Schmotolocha for the gas turbine engine system/method of Harris in view of Shorb, Matsunaga, and Greenwood, in order to “capitalize on [any] unspent oxygen by burning additionally injected fuel therein, thereby permitting…additional thrust” (Schmotolocha, Col.1 ll.29-40). 
Note, that Harris in view of Shorb, Matsunaga, and Greenwood, did not teach an augmentor, thus the inclusion of the augmentor in Schmotolocha in the structure of Harris in view of Shorb, Matsunaga, and Greenwood was motivated by the desirability of an augmentor as taught by Schmotolocha. It just so happens that the augmentor of Schmotolocha is unitarily constructed with the exhaust duct. MPEP2144(IV) provides that a rationale different from applicant is permissible when analyzing obvious combinations of prior art reference teachings; i.e., the reason or motivation to modify the reference (to include an augmentor in the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood) may often suggest what the inventor has done (unitary construction of the augmentor with the exhaust duct), but for a different purpose or to solve a different problem (to provide additional thrust as in Col.1 ll.29-40 of Schmotolocha) and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (Schmotolocha need not teach the advantage of unitary construction over separate construction for one of ordinary skill in the art to include the Schmotolocha augmentor in unitary construction with the exhaust duct of Harris in view of Shorb, Matsunaga, and Greenwood according to the structural teachings of Schmotolocha).
Assuming arguendo that one of ordinary skill requires further motivation to integrate Schmotolocha’s unitary augmentor and exhaust duct as part of the unitary structure of Harris in view of 
Harris in view of Shorb, Matsunaga, Greenwood, and Schmotolocha does not teach a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.
However, Johnson teaches connecting a fuel conduit system (conduit A in Fig 3 below) to augmentor(s) (20) to collect fuel used as a coolant (in HX 62 as in Fig 4) within the gas turbine engine, 

    PNG
    media_image8.png
    627
    1060
    media_image8.png
    Greyscale

and supply the aforesaid fuel to the augmentor (via the controller 24; Col.3 ll.56-63). 

    PNG
    media_image9.png
    740
    1097
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    764
    533
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuits of Johnson to supply the augmentor(s) in Harris in view of Shorb, Matsunaga, Greenwood, and Schmotolocha, in order to make use of fuel cooling power (at least during initial flight) before expending the fuel in combustion, thereby reducing the required amount and quality of extraneous cooling fluids which add weight, cost, and complexity to the engine (Johnson, Col.9 ll.33-41; Col.10 ll.49-60). Note, as discussed under 112b section above, the connecting step is interpreted to be required at any point during the method of assembly. Thus, the provision of the fuel conduit system in the prior art is sufficient to teach the connecting step.
Regarding Claims 3, 12, and 17, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson teaches all the limitations of the claimed invention as discussed above. Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson as discussed so far does not teach the unitary structure consists of a single material. 
However, Shorb, Matsunaga, and Greenwood further teach the unitary structure consists of a single material (see Shorb Figure 1, Matsunaga Figure 1, and Greenwood [0054] manufacturing processes; discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single material as in Shorb, Matsunaga and Greenwood to produce the unitary structure (including combustion section, outer case, turbine nozzle, and exhaust) of Harris in view of Shorb, 
Regarding Claims 5, 14, and 19, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson teaches all the limitations of the claimed invention as discussed above (including the combustion module unit being a unitary structure, see above). Harris further teaches the unitary structure further comprises a diffuser ring (Fig 3 below).

    PNG
    media_image12.png
    808
    850
    media_image12.png
    Greyscale

	Additionally, Matsunaga teaches forming a diffuser ring (including 32) as a unitary structure with the turbine nozzle, combustor section, and exhaust duct (Fig 1). 

    PNG
    media_image5.png
    505
    856
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson’s diffuser ring with the unitary structure as shown in Matsunaga because MPEP2144.04(V)(B) provides that the use of a one piece construction (as in Matsunaga) instead of the structure disclosed in the prior art (Harris) would have been an obvious extension of prior art teachings, in this case in order to reduce costs of manufacturing/assembly and decrease the weight and complexity involved with fastening modular components. Note, the prior art (Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson) does not teach a need for the components/sections to be separate. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson’s diffuser ring with the unitary structure as shown in Matsunaga because Greenwood teaches the same components/sections being formed as a unitary structure using additive manufacturing as an alternative to separately produced and assembled components (Greenwood [0054]). 
Regarding Claims 6, 15, and 20, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson teaches all the limitations of the claimed invention as discussed above. 


    PNG
    media_image13.png
    720
    1096
    media_image13.png
    Greyscale

 the second outer case portion (as part of the “rotor module” separable from the “combustor module”, Figs 2- 3, 6; similar to Applicant’s configuration), and the second outer case portion is selectively attachable to the outer case portion of the unitary structure (via fasteners, Fig 2 above). 
Regarding Claim 21, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson teaches all the limitations of the claimed invention as discussed above. Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson as discussed so far, does not teach the fuel conduit system is configured to supply the fuel to the augmentor and the fuel is independent of a second fuel that is provided into the combustion section.  
However, Johnson further teaches the fuel conduit system is configured to supply the fuel to the augmentor (see conduit A in Fig 3) and the fuel is independent of a second fuel that is provided into the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuits of Johnson to supply the augmentor(s) in Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Johnson, in order to make use of fuel cooling power (at least during initial flight) before expending the fuel in combustion, thereby reducing the required amount and quality of extraneous cooling fluids which add weight, cost, and complexity to the engine (Johnson, Col.9 ll.33-41; Col.10 ll.49-60).

Claims 1 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount 2979293
Regarding Claim 1, Harris teaches a gas turbine engine (10), comprising: 

    PNG
    media_image1.png
    720
    1096
    media_image1.png
    Greyscale

a compressor section (26) having at least one compressor rotor stage (Fig 2); 
a turbine section (30) having at least one turbine rotor stage (Fig 2), 


    PNG
    media_image2.png
    808
    850
    media_image2.png
    Greyscale

a unit (combustor module; Figs 2-3 and 6) that includes an outer case portion (14), a combustor section (20), a turbine nozzle (surrounding the turbine in Fig 2), and an exhaust duct (22), the unit configured for attachment with the turbine section and the compressor section (Fig 1).

    PNG
    media_image3.png
    610
    599
    media_image3.png
    Greyscale

Harris further teaches the gas turbine as a single-use or expendable engine (Title) usable for missiles (Col.1 ll.10-12). 
Harris does not teach the unit being a “unitary structure” as defined by Applicant (see Claim Interpretation section above); or the unitary structure further comprising an augmentor disposed within the exhaust duct; and a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor. 
However, Shorb teaches a similar combustor module unit including an outer case portion (34), a combustor section (32), a turbine nozzle (Fig 1 below), and an exhaust duct (Fig 1 below); 

    PNG
    media_image4.png
    624
    1128
    media_image4.png
    Greyscale

where the turbine nozzle, exhaust duct, and outer case portion are formed as a unitary structure.
Additionally, Matsunaga teaches a similar combustor module unit including an outer case portion (22), a combustor section (23), a turbine nozzle (21a), and an exhaust duct (21b); 

    PNG
    media_image5.png
    505
    856
    media_image5.png
    Greyscale

where the combustor section, turbine nozzle, and exhaust duct are formed as a unitary structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Harris’ combustor unit as a unitary structure as exemplified in Shorb and Matsunaga because MPEP2144.04(V)(B) provides that the use of a one piece construction (as in Shorb 
Additionally, Greenwood teaches “all or part of [an]…engine 10 including various embodiments of the inner casing assembly 100, the outer casings 110, 120, the fuel nozzle 200, or the compressor section 21, the combustion section 26, and the turbine section 31 generally, may be formed as a unitary structure or a plurality of discrete structures by one or more manufacturing processes” ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the combustor module unit of Harris (including combustion section, outer case, turbine nozzle, and exhaust) as a unitary structure as in Shorb and Matsunaga, because Greenwood teaches the components/sections being formed as a unitary structure as an alternative to separately produced and assembled components (Greenwood; [00054]).
Harris in view of Shorb, Matsunaga, and Greenwood does not teach the unitary structure further comprises an augmentor disposed within the exhaust duct and a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.
However, Schmotolocha teaches the unitary construction of an augmentor within an exhaust duct of a gas turbine engine  (Figs 25, 35A, 41; Fig 25 depicting the augmentor 212k with 1200 integrally formed with at least a portion of the exhaust duct - i.e., a duct receiving exhaust). 

    PNG
    media_image6.png
    309
    421
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    417
    842
    media_image7.png
    Greyscale


Note, that Harris in view of Shorb, Matsunaga, and Greenwood, did not teach an augmentor, thus the inclusion of the augmentor in Schmotolocha in the structure of Harris in view of Shorb, Matsunaga, and Greenwood was motivated by the desirability of an augmentor as taught by Schmotolocha. It just so happens that the augmentor of Schmotolocha is unitarily constructed with the exhaust duct. MPEP2144(IV) provides that a rationale different from applicant is permissible when analyzing obvious combinations of prior art reference teachings; i.e., the reason or motivation to modify the reference (to include an augmentor in the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood) may often suggest what the inventor has done (unitary construction of the augmentor with the exhaust duct), but for a different purpose or to solve a different problem (to provide additional thrust as in Col.1 ll.29-40 of Schmotolocha) and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (Schmotolocha need not teach the advantage of unitary construction over separate construction for one of ordinary skill in the art to include the Schmotolocha augmentor in unitary construction with the exhaust duct of Harris in view of Shorb, Matsunaga, and Greenwood according to the structural teachings of Schmotolocha).
Assuming arguendo that one of ordinary skill requires further motivation to integrate Schmotolocha’s unitary augmentor and exhaust duct as part of the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood (comprising an exhaust duct), it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the unitary construction of augmentor and exhaust duct as in Schmotolocha for the structure of Harris in view of Shorb, Matsunaga, and Greenwood because MPEP2144(V)(B) provides that the use of a one piece construction (unitary structure) instead of a separable or multi-piece structure of the prior art would be merely a matter of obvious engineering choice when the prior art did not perceive a need for separable or multi-piece construction and Applicant provides no evidence of insight that was contrary to the understandings and 
Harris in view of Shorb, Matsunaga, Greenwood, and Schmotolocha does not teach a fuel conduit system configured to collect fuel used as either a lubricant, or a coolant, or both within the gas turbine engine, and supply the aforesaid fuel to the augmentor.
However, Mount teaches a fuel conduit system (30, 82, 83, 78, 77, 75, 74, 90, and 92) configured to collect fuel used as a coolant (to cool 15, 16) within the gas turbine engine (Fig 1), and supply the aforesaid fuel to an augmentor (at 26, 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuitry of Mount to supply the augmentor of Harris in view of Shorb, Matsunaga, Greenwood, and Schmotolocha, in order to recuperate aerodynamically generated heat while providing cooling as needed, to improve overall efficiency and thrust capabilities of the engine (Mount, Col.1 ll.21-26).
Regarding Claim 21, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount teaches all the limitations of the claimed invention as discussed above. Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount as discussed so far, does not teach the fuel conduit system is configured to supply the fuel to the augmentor and the fuel is independent of a second fuel that is provided into the combustion section.  
However, Mount further teaches the fuel conduit system is configured to supply the fuel to the augmentor (via 30, 82, 83, 78, 77, 75, 74, 90, and 92) and the fuel is independent of a second fuel that is provided into the combustion section (fuel supplied to the combustion section and the augmentor are necessarily independent because once burned in one of the combustion section and the augmentor, the same fuel is not available to the other of the combustion section and the augmentor; furthermore, the second fuel provided to the combustion section via 20, 21,70, 71 is controlled via 67, 72, and 102 which are independent from the controls 75 and 92 supplying the augmentor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuitry of Mount to supply the augmentor of Harris in view of Shorb, 
Regarding Claim 22, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount teaches all the limitations of the claimed invention as discussed above. Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount as discussed so far, does not teach a fuel supply connected to the augmentor via the fuel conduit system, the fuel supply configured to provide the fuel axially upstream of the compressor section for use as either the lubricant, or the coolant, or both. 
However, Mount further teaches a fuel supply (50-52 via 66, 80, 79, and 81) connected to the augmentor via the fuel conduit system (to 30), the fuel supply configured to provide the fuel axially upstream (to inlet 16) of a compressor section (15) for use as the coolant (into 30 which at least partially extends upstream of the compressor section).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuitry of Mount to supply the augmentor of Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount, in order to recuperate aerodynamically generated heat while providing cooling as needed, to improve overall efficiency and thrust capabilities of the engine (Mount, Col.1 ll.21-26).
Regarding Claim 23, Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount teaches all the limitations of the claimed invention as discussed above. Harris in view of Shorb, Matsunaga, Greenwood, Schmotolocha, and Mount as discussed so far, does not teach the fuel conduit system extends along an axial centerline of the gas turbine engine between a first axial end located axially upstream of the compressor section and a second axial end located at the augmentor. 
However, Mount further teaches the fuel conduit system (at least portions of 30, 82, and/or 77) extends along an axial centerline (i.e., parallel to 23) of the gas turbine engine between a first axial end (at inlet 16) located axially upstream of the compressor section (Fig 1) and a second axial end (at 26, 27) located at the augmentor (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel circuitry of Mount to supply the augmentor of Harris in view of Shorb, .

Response to Arguments
Applicant’s arguments filed 13 Oct 2020 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In summary:
Applicant asserts that “there does not appear to be any support in the description of Schmotolocha for the “unitary construction of an augmentor” and such a feature cannot be extracted from the illustrations provided in Figures 25, 35A, and 41 of Schmotolocha.” 
However, the current rejection clarifies that Fig 25 shows the augmentor (at 212k with 1200) being unitarily formed with at least a portion of an exhaust duct (i.e., a duct receiving exhaust). 
Applicant further asserts that because of the above assertion, the prior art “therefore, does not appear to disclose or suggest “a unitary structure that includes an outer case portion, a combustor section, a turbine nozzle, and an exhaust duct, the unitary structure configured for attachment with the turbine section and the compressor section, wherein the unitary structure further comprises an augmentor disposed within the exhaust duct,” as recited in Applicant’s amended claim 1”.
However, Harris in view of Shorb, Matsunaga, Greenwood already teaches “a unitary structure that includes an outer case portion, a combustor section, a turbine nozzle, and an exhaust duct, the unitary structure configured for attachment with the turbine section and the compressor section” and Schmotolocha teaches a “unitary structure compris[ing] an augmentor disposed within the exhaust duct” as discussed in the rejections above. Thus, in total, the prior art references teach the technology of forming an augmentor unitarily with an exhaust duct, which itself is formed unitarily with an outer case portion, a combustor section, and a turbine nozzle; the unitary structure configured for attachment with the turbine section and the compressor section. It is not required that any one reference teach an entire claim (or a combination of specific portions of the claim as desired by Applicant), instead, MPEP2145 (IV) provides that the test for 
Applicant further asserts that “the functionality discussed in Col. 1, L. 29-40 of Schmotolocha is not relevant to an augmentor being included in a “unitary structure” which also includes “an outer case portion, a combustor section, a turbine nozzle, and an exhaust duct,” as recited in Applicant’s amended claim 1” 
However, as discussed in the rejections above, Harris in view of Shorb, Matsunaga, and Greenwood, did not teach an augmentor, thus the inclusion of the augmentor of Schmotolocha in the structure of Harris in view of Shorb, Matsunaga, and Greenwood was motivated by the desirability of an augmentor as taught by Schmotolocha. It just so happens that the augmentor of Schmotolocha is unitarily constructed with the exhaust duct. MPEP2144(IV) provides that a rationale different from applicant is permissible when analyzing obvious combinations of prior art reference teachings; i.e., the reason or motivation to modify the reference (to include an augmentor in the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood) may often suggest what the inventor has done (unitary construction of the augmentor with the exhaust duct), but for a different purpose or to solve a different problem (to provide additional thrust as in Col.1 ll.29-40 of Schmotolocha) and it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (Schmotolocha need not teach the advantage of unitary construction over separate construction for one of ordinary skill in the art to include the Schmotolocha augmentor in unitary construction with the exhaust duct of Harris in view of Shorb, Matsunaga, and Greenwood according to the structural teachings of Schmotolocha).
Assuming arguendo that one of ordinary skill requires further motivation to integrate Schmotolocha’s unitary augmentor and exhaust duct as part of the unitary structure of Harris in view of Shorb, Matsunaga, and Greenwood (comprising an exhaust duct), it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the unitary construction of augmentor and exhaust duct as in Schmotolocha for the structure of Harris in view of Shorb, Matsunaga, and Greenwood because MPEP2144(V)(B) provides that the use of a one piece construction (unitary structure) instead of a separable or multi-piece structure of the prior art would be merely a matter of obvious engineering choice when the prior art did not perceive a need for separable or multi-piece construction and Applicant provides no evidence of insight that was contrary to the understandings and 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/STEPHANIE CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        

/Craig Kim/Primary Examiner, Art Unit 3741